
	
		III
		110th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Dodd (for himself,
			 Mr. Cochran, Mr. Kennedy, Ms.
			 Murkowski, Ms. Mikulski,
			 Mr. McCain, Mrs. Clinton, Ms.
			 Snowe, Mrs. Murray,
			 Mr. Wicker, Mr.
			 Obama, Mr. Smith,
			 Mr. Brown, Mr.
			 Durbin, Mr. Rockefeller,
			 Mr. Feingold, Mr. Bayh, Mr.
			 Casey, Mr. Menendez, and
			 Mr. Lieberman) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Recognizing the accomplishments of the
		  members and alumni of AmeriCorps and the contributions of AmeriCorps to the
		  lives of the people of the United States.
	
	
		Whereas, since the inception of the AmeriCorps national
			 service program in 1994, AmeriCorps has proven to be highly effective at
			 promoting the ethic of service and volunteering and engaging people in the
			 United States in meeting a wide range of local needs;
		Whereas, since 1994, more than $5,000,000,000 in
			 AmeriCorps funds have been invested in nonprofit, community, educational, and
			 faith-based groups, and those funds have led to the contribution of hundreds of
			 millions of dollars of additional funds and in-kind donations from other
			 sources;
		Whereas, since 1994, approximately 542,000 people have
			 taken the AmeriCorps pledge to get things done for America by
			 becoming AmeriCorps members;
		Whereas, each year, AmeriCorps provides opportunities for
			 75,000 people across the United States to give back in an intensive way to
			 their districts, their States, and the Nation;
		Whereas AmeriCorps members have served a total of more
			 than 705,000,000 hours nationwide, helping to improve the lives of the Nation’s
			 most vulnerable citizens, protect the environment, contribute to public safety,
			 respond to disasters, and strengthen the educational system of the United
			 States;
		Whereas, in 2007, AmeriCorps members recruited and
			 supervised more than 1,700,000 community volunteers, demonstrating the value of
			 AmeriCorps as a powerful force for encouraging people to become involved in
			 volunteering;
		Whereas, in 2007, AmeriCorps members served 4,100
			 nonprofit organizations, schools, and faith-based and community
			 organizations;
		Whereas AmeriCorps members nationwide, in return for their
			 service, have earned nearly $1,430,000,000 to use to further their own
			 educational advancement at the Nation’s colleges and universities;
		Whereas, after AmeriCorps members complete their terms of
			 service, those members remain engaged in their communities as volunteers,
			 teachers, and nonprofit professionals in exceptionally high levels; and
		Whereas AmeriCorps Week is observed the
			 week beginning May 11, 2008, and is an opportune time for the people of the
			 United States to salute current and former AmeriCorps members for their
			 powerful impact on the lives of people in the United States, to thank
			 AmeriCorps's community partners for making the program possible, and to
			 encourage more people in the United States to become involved in service and
			 volunteering: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages the
			 people of the United States to join in a national effort to salute AmeriCorps
			 members and alumni and raise awareness about the importance of national and
			 community service;
			(2)acknowledges the
			 significant accomplishments of the members, alumni, and community partners of
			 AmeriCorps;
			(3)recognizes the
			 important contributions of AmeriCorps members and alumni to the lives of the
			 people of the United States; and
			(4)encourages people
			 of all ages to consider opportunities to serve in AmeriCorps.
			
